Exhibit 10.2

 

1996 LONG TERM INCENTIVE COMPENSATION PLAN

 

        PAGE


--------------------------------------------------------------------------------

Article 1.

  Establishment, Objectives, and Duration   1

Article 2.

  Definitions   2

Article 3.

  Administration   6

Article 4.

  Shares Subject to the Plan and Maximum Awards   7

Article 5.

  Eligibility and Participation   8

Article 6.

  Stock Options   9

Article 7.

  Stock Appreciation Rights   10

Article 8.

  Restricted Stock   12

Article 8x.

  Restricted Stock Units   13

Article 8A.

  Performance Shares   15

Article 8B.

  Performance Units   16

Article 9.

  Performance Measures   17

Article 10.

  Beneficiary Designation   18

Article 11.

  Deferrals   19

Article 12.

  Rights of Employees   19

Article 13.

  Change in Control   19

Article 14.

  Amendment, Modification, and Termination   20

Article 15.

  Withholding   20

Article 16.

  Indemnification   21

Article 17.

  Successors   21

Article 18.

  Legal Construction   21

 

ARTICLE 1. ESTABLISHMENT, OBJECTIVES, AND DURATION

 

  1.1 ESTABLISHMENT OF THE PLAN. AmSouth Bancorporation, a Delaware corporation
(hereinafter referred to as the Corporation), hereby establishes an incentive
compensation plan to be known as the AmSouth Bancorporation 1996 Long Term
Incentive Compensation Plan (hereinafter referred to as the Plan), as set forth
in this document. The Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares and Performance Units. Subject to approval by
the Corporation’s stockholders, the Plan shall become effective as of April 18,
1996 (the Effective Date) and shall remain in effect as provided in Section 1.3
hereof.

 

  1.2 OBJECTIVES OF THE PLAN. The objectives of the Plan are to optimize the
profitability and growth of the Company through incentives which are consistent
with the Company’s objectives and which link the interests of Participants to
those of the Corporation’s stockholders; to provide Participants with an
incentive for excellence in individual performance; and to promote teamwork
among Participants. The Plan is

 

1



--------------------------------------------------------------------------------

further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of Participants who make significant
contributions to the Company’s success and to allow Participants to share in the
success of the Company.

 

  1.3 DURATION OF THE PLAN. The Plan shall commence on the Effective Date, as
described in Section 1.1 hereof, and shall remain in effect, subject to the
right of the Board of Directors to amend or terminate the Plan at any time
pursuant to Article 14 hereof, until all Shares subject to it shall have been
purchased or acquired according to the Plan’s provisions. However, in no event
may an Award be granted under the Plan on or after April 18, 2006.

 

ARTICLE 2. DEFINITIONS

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

 

  2.1. “AWARD” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units.

 

  2.2. “AWARD AGREEMENT” means an agreement entered into by the Corporation and
each Participant setting forth the terms and provisions applicable to Awards
granted under this Plan.

 

  2.3. “BENEFICIAL OWNER” or “BENEFICIAL OWNERSHIP” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

  2.4. “BOARD” or “BOARD OF DIRECTORS” means the Board of Directors of the
Corporation.

 

  2.5. “CAUSE” shall be determined by the Committee, in exercise of good faith
and reasonable judgment, and shall mean the occurrence of any one or more of the
following:

 

  (i) The willful and continued failure by the Participant to substantially
perform his duties (other than any such failure resulting from the Participant’s
Disability), after a written demand for substantial performance is delivered by
the Committee to the Participant that specifically identifies the manner in
which the Committee believes that the Participant has not substantially
performed his duties, and the Participant has failed to remedy the situation
within thirty (30) calendar days of receiving such notice; or

 

  (ii) The Participant’s conviction for committing an act of fraud,
embezzlement, theft, or another act constituting a felony; or

 

  (iii) The willful engaging by the Participant in gross misconduct materially
and

 

2



--------------------------------------------------------------------------------

demonstrably injurious to the Company, as determined by the Committee. However,
no act or failure to act, on the Participant’s part shall be considered willful
unless done, or omitted to be done, by the Participant not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company.

 

2.6. “CHANGE IN CONTROL” of the Corporation shall be deemed to have occurred as
of the first day that any one or more of the following conditions shall have
been satisfied:

 

  (a) Any Person (other than those Persons in control of the Corporation as of
the Effective Date, or other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or a corporation or
other entity owned directly or indirectly by the stockholders of the Corporation
in substantially the same proportions as their ownership of stock of the
Corporation) becomes the Beneficial Owner, directly or indirectly, of securities
of the Corporation representing twenty percent (20%) or more of the combined
voting power of the Corporation’s then outstanding securities; or

 

  (b) During any period of two (2) consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board (and any new Director, whose election by the Corporation’s
stockholders was approved by a vote of at least two-thirds ( 2/3 ) of the
Directors then still in office who either were Directors at the beginning of the
period or whose election or nomination for election was so approved), cease for
any reason to constitute at least sixty percent (60%) thereof; or

 

  (c) The stockholders of the Corporation approve: (i) a plan of complete
liquidation of the Corporation; or (ii) an agreement for the sale or disposition
of all or substantially all the Corporation’s assets; or (iii) a merger,
consolidation, or reorganization of the Corporation or any Subsidiary with or
involving any other corporation, other than a merger, consolidation, or
reorganization that would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), at least sixty percent (60%) of the combined voting power of
the voting securities of the Corporation (or such surviving entity) outstanding
immediately after such merger, consolidation, or reorganization. However, in no
event shall a Change in Control be deemed to have occurred, with respect to the
Participant, if the Participant is part of a purchasing group which consummates
the Change-in-Control transaction. The Participant shall be deemed part of a
purchasing group for purposes of the preceding sentence if the Participant is an
equity participant in the purchasing company or group (except for: (i) passive
ownership of less than three percent (3%) of the stock of the purchasing
company; or (ii) ownership of equity participation in the purchasing company or
group which is otherwise not significant, as determined prior to the Change in
Control by a majority of the nonemployee Directors who were Directors prior to
the transaction, and who continue as Directors following the transaction).

 

3



--------------------------------------------------------------------------------

  2.7. “CODE” means the Internal Revenue Code of 1986, as amended from time to
time.

 

  2.8 “COMMITTEE” means the Human Resources Committee of the Board, as specified
in Article 3 herein, or such other committee or person as may administer the
Plan or grants of Awards under the Plan in accordance with Article 3 hereof.

 

  2.9. “COMPANY” means AmSouth Bancorporation, and also means any corporation of
which a majority of the voting capital stock is owned directly or indirectly by
AmSouth Bancorporation or by any of its Subsidiaries, and any other corporation
designated by the Committee as being a Company hereunder (but only during the
period of such ownership or designation).

 

  2.9.1. “CORPORATION” means AmSouth Bancorporation, a Delaware corporation.

 

2.10 “COVERED EMPLOYEE” means an Employee who the Committee anticipates at the
time an Award is granted to such Employee will be, as of the last day of the
Company’s taxable year in which a taxable event with respect to such Award may
occur, a “covered employee”, as defined in the regulations promulgated under
Code Section 162(m), or any successor statute.

 

2.11 “DIRECTOR” means any individual who is a member of the Board of Directors
of the Corporation.

 

2.12 “DISABILITY” as applied to a Participant, means that the Participant (i)
has established to the satisfaction of the Committee that the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than 12 months (all within the meaning of Section
22(e) (3) of the Code), and (ii) has satisfied any requirement imposed by the
Committee in regard to evidence of such disability.

 

2.13 “EFFECTIVE DATE” shall have the meaning ascribed to such term in Section
1.1 hereof.

 

2.14 “EMPLOYEE” means any key officer or employee of the Company. Directors who
are not employed by the Company shall not be considered Employees under this
Plan.

 

2.15 “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

2.16 “FAIR MARKET VALUE” shall be determined on the basis of the closing sale
price on the principal securities exchange on which the Shares are traded or, if
there is no such sale on the relevant date, then on the last previous day on
which a sale was reported.

 

2.17 “FREESTANDING SAR” means an SAR that is granted independently of any
Options, as described in Article 7 herein.

 

4



--------------------------------------------------------------------------------

2.18 “INCENTIVE STOCK OPTION” or “ISO” means an option to purchase Shares
granted under Article 6 herein and which is designated as an Incentive Stock
Option and which is intended to meet the requirements of Code Section 422.

 

2.19 “INSIDER” shall mean an individual who is, on the relevant date, an
officer, director or ten percent (10%) beneficial owner of any class of the
Corporation’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act.

 

2.20 “NONEMPLOYEE DIRECTOR” means an individual who is a member of the Board of
Directors of the Company but who is not an Employee of the Company.

 

2.21 “NONQUALIFIED STOCK OPTION” or “NQSO” means an option to purchase Shares
granted under Article 6 herein and which is not intended to meet the
requirements of Code Section 422.

 

2.22 “OPTION” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6 herein.

 

2.23 “OPTION PRICE” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

2.24 “PARTICIPANT” means an Employee who has outstanding an Award granted under
the Plan. The term Participant shall not include Nonemployee Directors.

 

2.25 “PERFORMANCE-BASED EXCEPTION” means the performance-based compensation
exception set forth in Code Section 162(m)(4)(C) from the tax deductibility
limitations of Code Section 162(m).

 

2.25.1 “PERFORMANCE SHARE” means a right granted pursuant to Article 8A to
receive a specified number of Shares at a future time or times if a specified
performance goal is attained and any other terms or conditions specified by the
Committee are satisfied.

 

2.25.2 “PERFORMANCE UNIT” means a right granted pursuant to Article 8B to
receive a specified amount of money at a future time or times if a specified
performance goal is attained and any other terms or conditions specified by the
Committee are satisfied.

 

2.26 “PERIOD OF RESTRICTION” means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance objectives, or upon the occurrence of other
events as determined by the Committee, at its discretion), and the Shares of
Restricted Stock are subject to a substantial risk of forfeiture, as provided in
Article 8 herein. With respect to Restricted Stock Units, the “Period of
Restriction” means the period during which the Employee’s right to receive the
Shares subject to the Restricted Stock Units is limited in some way (based on
the passage of time, the achievement of performance objectives, or upon the
occurrence of other events as determined by the Committee, at its discretion),
and the Employee’s right to receive the Shares is subject to a substantial risk
of forfeiture, as provided in Article 8x herein.

 

5



--------------------------------------------------------------------------------

2.27 “PERSON” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a group
as defined in Section 13(d) thereof.

 

2.28 “RESTRICTED STOCK” means an Award granted to a Participant pursuant to
Article 8 herein.

 

2.28.1 “RESTRICTED STOCK UNIT” means an Award granted to a Participant pursuant
to Article 8x herein.

 

2.29 “RETIREMENT” as applied to a Participant, means the Participant’s
termination of employment in a manner which qualifies the Participant to receive
immediately payable retirement benefits under the AmSouth Bancorporation
Retirement Plan, under the successor or replacement of such Retirement Plan if
it is then no longer in effect, or under any other retirement plan maintained or
adopted by the Company which is determined by the Committee to be the functional
equivalent of such Retirement Plan.

 

2.30 “SHARES” means common stock of AmSouth Bancorporation, par value $1.00 per
share.

 

2.31 “STOCK APPRECIATION RIGHT” or “SAR” means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to the terms of
Article 7 herein.

 

2.32 “SUBSIDIARY” means any corporation, partnership, joint venture or other
entity in which the Company directly or indirectly has a majority voting
interest.

 

2.33 “TANDEM SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).

 

ARTICLE 3. ADMINISTRATION

 

3.1. THE COMMITTEE. The Plan shall be administered by the Human Resources
Committee of the Board, or by any other committee appointed by the Board to
administer the Plan. Unless the Board determines otherwise, each member of the
Committee shall be a “non-employee director” within the meaning of Rule 16b-3
under the Exchange Act, or any successor provision, and an “outside director”
within the meaning of Section 162(m)(4)(C)(i) of the Code and the Treasury
Regulations thereunder. The members of the Committee shall be appointed from
time to time by, and shall serve at the discretion of, the Board of Directors.

 

6



--------------------------------------------------------------------------------

3.2. AUTHORITY OF THE COMMITTEE. Except as limited by law or by the Certificate
of Incorporation or Bylaws of the Company, and subject to the provisions herein,
including Section 3.4, the Committee shall have full power and discretion to
select Employees who shall participate in the Plan; determine the sizes and
types of Awards; determine the terms and conditions of Awards in a manner
consistent with the Plan; construe and interpret the Plan and any agreement or
instrument entered into under the Plan; establish, amend, or waive rules and
regulations for the Plan’s administration; and (subject to the provisions of
Article 14 herein) amend the terms and conditions of any outstanding Award to
the extent such terms and conditions are within the discretion of the Committee
as provided in the Plan. Without limiting the generality of the foregoing, the
Committee shall have the authority to establish and administer performance goals
applicable to Awards under the Plan, and the authority to certify that such
performance goals are attained, within the meaning of Treasury Regulation
Section 1.162-27(c)(4). Further, the Committee shall make all other
determinations which may be necessary or advisable for the administration of the
Plan. As permitted by law, the Committee may delegate its authority as
identified herein.

 

3.3. DECISIONS BINDING. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Employees, Participants, and their estates and
beneficiaries.

 

3.4. GRANTS TO NON-INSIDERS BY CHIEF EXECUTIVE OFFICER. To the extent
permissible under governing rules and regulations, and, in particular, Sections
141(c) and 157(c) of the General Corporation Law of Delaware, the Chief
Executive Officer of the Company shall have the authority to make and administer
grants of Awards under this Plan to non-Insiders upon such terms and conditions
as the Chief Executive Officer shall determine; provided, however, that the
total number of Awards granted by the Chief Executive Officer each year shall be
subject to approval by the Committee. The Chief Executive Officer shall not have
authority to make or administer grants of Awards to Covered Employees.

 

ARTICLE 4. SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS

 

4.1. NUMBER OF SHARES AVAILABLE FOR GRANTS; MAXIMUM AWARDS. Subject to
adjustment as provided in Section 4.3 herein, the number of Shares hereby
reserved for issuance to Participants under the Plan shall be fifty four
million, two hundred eighty-one thousand, two hundred fifty (54,281,250).
Notwithstanding the foregoing, the number of Shares of Restricted Stock granted
pursuant to Article 8 herein plus the number of Shares that may be issued
pursuant to Restricted Stock Units, Performance Shares and Performance Units
shall not exceed an amount equal to thirty percent (30%) of the total number of
Shares reserved for issuance under the Plan. Neither (a) Shares that are issued
in respect of awards that the Corporation or a Subsidiary either assumes in, or
substitutes for awards that were issued by another party (or its predecessor)
in, a merger, consolidation, or acquisition or other transaction involving the
Corporation or a Subsidiary, nor (b) Awards (other than Tandem SARs) that are
settled in the form of cash, shall be counted against the foregoing number of
Shares reserved for issuance under the Plan or the foregoing number of Shares
that may be issued pursuant to Restricted Shares, Restricted Stock Units,
Performance Shares and Performance Units. The

 

7



--------------------------------------------------------------------------------

maximum number of Shares with respect to which Options or SARs may be granted
during any one fiscal year of the Corporation to any Employee, and the maximum
aggregate number of Shares with respect to which any and all Awards (other than
Options or SARs or Performance Units) that the Committee intends to qualify for
the Performance-Based Exception may be granted in any one fiscal year of the
Corporation to any single Covered Employee, shall each be nine hundred fifty
thousand (950,000) Shares (prior to any adjustments for changes in
capitalization after January 1, 2002 pursuant to Section 4.3 below) or, in the
case of Awards other than Options or SARs or Performance Units, their equivalent
in cash. No Employee may receive more than $4,000,000 (or the equivalent thereof
in Shares) in payment of Performance Units that (I) the Committee intends to
qualify for the Performance-Based Exception and (II) are granted in any one
fiscal year of the Corporation. If, after Restricted Stock Units, Performance
Shares or Performance Units are earned, the delivery of Shares or cash is
deferred, any additional Shares or amounts attributable to dividends or earnings
during the deferral period shall be disregarded in applying the foregoing per
Employee limitations.

 

4.2. LAPSED AWARDS. If any Award granted under this Plan is canceled, rescinded,
terminates, expires, or lapses for any reason (with the exception of the
termination of a Tandem SAR upon exercise of the related Option, or the
termination of a related Option upon exercise of the corresponding Tandem SAR),
any Shares subject to such Award again shall be available for the grant of an
Award under the Plan. However, if a Covered Employee’s Option is cancelled, the
cancelled Option shall continue to be counted against the Section 4.1 maximum
number of Shares with respect to which Options or SARs may be granted to such
Covered Employee during the fiscal year of the Corporation in which the
cancelled Option was granted.

 

4.3. ADJUSTMENTS IN AUTHORIZED SHARES. In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, such adjustment shall be
made in the number and class of Shares which may be delivered under Section 4.1,
in the number and class of and/or price of Shares subject to outstanding Awards
granted under the Plan, and in the Award limits set forth in Section 4.1, as may
be determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights; provided, however,
that the number of Shares subject to any Award shall always be a whole number.

 

ARTICLE 5. ELIGIBILITY AND PARTICIPATION

 

5.1. ELIGIBILITY. Persons eligible to participate in this Plan include all
Employees of the Company, including Employees who are members of the Board.

 

5.2. ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees, those to whom Awards
shall be granted and shall determine the nature and amount and terms and
conditions of each Award.

 

8



--------------------------------------------------------------------------------

ARTICLE 6. STOCK OPTIONS

 

6.1. GRANT OF OPTIONS. Subject to the terms and provisions of the Plan, Options
may be granted to Employees in such number, and upon such terms, and at any time
and from time to time as shall be determined by the Committee.

 

6.2. AWARD AGREEMENT. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine. The Award Agreement also shall specify whether the Option is
intended to be an ISO within the meaning of Code Section 422, or an NQSO whose
grant is intended not to fall under the provisions of Code Section 422.

 

6.3. OPTION PRICE. The Option Price for each grant of an Option under this Plan
shall be at least equal to one hundred percent (100%) of the Fair Market Value
of a Share on the date the Option is granted.

 

6.4. DURATION OF OPTIONS. Each Option granted to an Employee shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, that no Option shall be exercisable later than the tenth (10th)
anniversary date of its grant.

 

6.5. DIVIDEND EQUIVALENTS. The Committee may grant dividend equivalents in
connection with Options granted under this Plan. Such dividend equivalents may
be payable in cash or in Shares, upon such terms as the Committee, in its sole
discretion, deems appropriate.

 

6.6. EXERCISE OF OPTIONS. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.

 

6.7. PAYMENT. Options granted under this Article 6 shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. The Option Price upon exercise of
any Option shall be payable to the Company in full either: (a) in cash or its
equivalent, or (b) if permitted in the governing Award Agreement, by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price, provided that the Participant held
such previously acquired Shares for at least six months or purchased such Shares
on the open market, or (c) if permitted in the governing Award Agreement, by a
combination of (a) and (b). The Committee also may allow cashless exercise as
permitted under Federal Reserve Board’s Regulation T, subject to applicable
securities law restrictions, or by any other means which the Committee
determines to be consistent with the Plan’s purpose and applicable law. As soon
as practicable after receipt of a written notification of exercise and full
payment, the Company shall deliver to the Participant, in the Participant’s
name, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

 

9



--------------------------------------------------------------------------------

6.8. RESTRICTIONS ON SHARE TRANSFERABILITY. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

 

6.9. TERMINATION OF EMPLOYMENT. Each Option, to the extent it has not been
previously exercised, shall terminate upon the earliest to occur of: (i) the
expiration of the Option period set forth in the Option Award Agreement; (ii)
for ISOs, the expiration of three (3) months following the Participant’s
Retirement (following the Participant’s Retirement, NQSOs shall terminate upon
the expiration of the Option period set forth in the Option Award Agreement);
(iii) the expiration of twelve (12) months following the Participant’s death or
Disability; (iv) immediately upon termination for Cause; or (v) the expiration
of thirty (30) days following the Participant’s termination of employment for
any reason other than Cause, Change in Control, death, Disability, or
Retirement. Upon a termination of employment related to a Change in Control,
Options shall be treated in the manner set forth in Article 13.

 

6.10. NONTRANSFERABILITY OF OPTIONS.

 

  (a) INCENTIVE STOCK OPTIONS. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.

 

  (b) NONQUALIFIED STOCK OPTIONS. Except as otherwise provided in a
Participant’s Award Agreement, no NQSO granted under this Article 6 may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, all NQSOs granted to a
Participant under this Article 6 shall be exercisable during his or her lifetime
only by such Participant.

 

6.11 REPRICING. Without the prior approval by the requisite vote of the
stockholders of the Company entitled to vote thereon, no Options issued under
the Plan will be repriced, replaced or regranted through cancellation, or by
lowering the Option Price of a previously granted award.

 

ARTICLE 7. STOCK APPRECIATION RIGHTS

 

7.1. GRANT OF SARS. Subject to the terms and conditions of the Plan, SARs may be
granted to Employees at any time and from time to time as shall be determined by
the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination

 

10



--------------------------------------------------------------------------------

of these forms of SAR. The Committee shall have complete discretion in
determining the number of SARs granted to each Participant (subject to Article 4
herein) and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs. The grant price of a Freestanding
SAR shall equal the Fair Market Value of a Share on the date of grant of the
SAR. The grant price of Tandem SARs shall equal the Option Price of the related
Option.

 

7.2. EXERCISE OF TANDEM SARS. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. Notwithstanding any other provision of this Plan to the contrary,
with respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem
SAR will expire no later than the expiration of the underlying ISO; (ii) the
value of the payout with respect to the Tandem SAR may be for no more than one
hundred percent (100%) of the difference between the Option Price of the
underlying ISO and the Fair Market Value of the Shares subject to the underlying
ISO at the time the Tandem SAR is exercised; and (iii) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.

 

7.3. EXERCISE OF FREESTANDING SARS. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.

 

7.4. SAR AGREEMENT. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.

 

7.5. TERM OF SARS. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided, however, that such term
shall not exceed ten (10) years.

 

7.6. PAYMENT OF SAR AMOUNT. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Corporation in an amount determined by
multiplying: (a) The difference between the Fair Market Value of a Share on the
date of exercise over the grant price; by (b) The number of Shares with respect
to which the SAR is exercised. At the discretion of the Committee, the payment
upon SAR exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

7.7. RULE 16B-3 REQUIREMENTS. Notwithstanding any other provision of the Plan,
the Committee may impose such conditions on exercise of an SAR (including,
without limitation, the right of the Committee to limit the time of exercise to
specified periods) as may be required to satisfy the requirements of Section 16
of the Exchange Act (or any successor rule).

 

7.8. TERMINATION OF EMPLOYMENT. Each SAR Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with the Company. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of employment.

 

11



--------------------------------------------------------------------------------

7.9. NONTRANSFERABILITY OF SARS. Except as otherwise provided in a Participant’s
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, all SARs granted to a Participant under the
Plan shall be exercisable during his or her lifetime only by such Participant.

 

ARTICLE 8. RESTRICTED STOCK

 

8.1. GRANT OF RESTRICTED STOCK. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Employees in such amounts as the Committee shall determine. Without
limiting the generality of the foregoing, Restricted Shares may be granted in
connection with payouts under other compensation programs of the Company.

 

8.2. RESTRICTED STOCK AGREEMENT. Each Restricted Stock grant shall be evidenced
by a Restricted Stock Award Agreement that shall specify the Period(s) of
Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine.

 

8.3. TRANSFERABILITY. Except as provided in this Article 8, the Shares of
Restricted Stock granted herein may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the Restricted Stock
Award Agreement, or upon earlier satisfaction of any other conditions, as
specified by the Committee in its sole discretion and set forth in the
Restricted Stock Award Agreement. All rights with respect to the Restricted
Stock granted to a Participant under the Plan shall be available during his or
her lifetime only to such Participant.

 

8.4. OTHER RESTRICTIONS. Subject to Article 9 herein, the Committee shall impose
such other conditions and/or restrictions on any Shares of Restricted Stock
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock, restrictions based upon the achievement of
specific performance objectives (Company-wide, business unit, and/or
individual), time-based restrictions on vesting following the attainment of the
performance objectives, and/or restrictions under applicable federal or state
securities laws. At the discretion of the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied. Except as otherwise provided in this Article 8, Shares of
Restricted Stock grant made under the Plan shall become freely transferable by
the Participant after the last day of the applicable Period of Restriction.

 

12



--------------------------------------------------------------------------------

8.5. VOTING RIGHTS. During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares.

 

8.6. DIVIDENDS AND OTHER DISTRIBUTIONS. During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder may be
credited with regular cash dividends paid with respect to the underlying Shares
while they are so held. Such dividends may be paid currently, accrued as
contingent cash obligations, or converted into additional shares of Restricted
Stock, upon such terms as the Committee establishes. The Committee may apply any
restrictions to the dividends that the Committee deems appropriate. Without
limiting the generality of the preceding sentence, if the grant or vesting of
Restricted Shares granted to a Covered Employee is designed to comply with the
requirements of the Performance-Based Exception, the Committee may apply any
restrictions it deems appropriate to the payment of dividends declared with
respect to such Restricted Shares, such that the dividends and/or the Restricted
Shares maintain eligibility for the Performance-Based Exception. In the event
that any dividend constitutes a derivative security or an equity security
pursuant to Rule 16(a) under the Exchange Act, such dividend shall be subject to
a vesting period equal to the remaining vesting period of the Shares of
Restricted Stock with respect to which the dividend is paid.

 

8.7. TERMINATION OF EMPLOYMENT. Upon a Participant’s death, Disability, or
Retirement, all Restricted Shares shall vest immediately subject to any
limitations under Code Section 162(m). Each Restricted Stock Award Agreement
shall set forth the extent to which the Participant shall have the right to
retain unvested Restricted Shares following termination of the Participant’s
employment with the Company in all other circumstances. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Shares of Restricted Stock issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of employment; provided,
however, that, except in the cases of terminations connected with a Change in
Control and terminations by reason of death or Disability, the vesting of Shares
of Restricted Stock which qualify for the Performance-Based Exception and which
are held by Covered Employees shall occur at the time they otherwise would have,
but for the employment termination.

 

ARTICLE 8x. RESTRICTED STOCK UNITS

 

8x.1. GRANT OF RESTRICTED STOCK UNITS. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant rights to
receive Shares in the future to Employees in such amounts as the Committee shall
determine. Without limiting the generality of the foregoing, Restricted Stock
Units may be granted in connection with payouts under other compensation
programs of the Company.

 

8x.2. RESTRICTED STOCK UNIT AGREEMENT. Each Restricted Stock Unit grant shall be
evidenced by a Restricted Stock Unit Award Agreement that shall specify the
Period(s) of Restriction, the number of Restricted Stock Units granted, and such
other provisions as the Committee shall determine.

 

13



--------------------------------------------------------------------------------

8x.3. TRANSFERABILITY. Except as provided in this Article 8x, the Shares subject
to Restricted Stock Units granted herein may not be issued until the end of the
applicable Period of Restriction established by the Committee and specified in
the Restricted Stock Unit Award Agreement, or upon earlier satisfaction of any
other conditions, as specified by the Committee in its sole discretion and set
forth in the Restricted Stock Unit Award Agreement. All rights with respect to
the Restricted Stock Units granted to a Participant under the Plan shall be
available during his or her lifetime only to such Participant, and shall not be
transferable by the Participant other than by will or the laws of descent and
distribution or to a beneficiary designated in accordance with Article 10
herein.

 

8x.4. OTHER RESTRICTIONS. Subject to Article 9 herein, the Committee shall
impose such other conditions and/or restrictions on any Restricted Stock Units
granted pursuant to the Plan as it may deem advisable including, without
limitation, restrictions based upon the achievement of specific performance
objectives (Company-wide, business unit, and/or individual), time-based
restrictions on vesting following the attainment of the performance objectives,
and/or restrictions under applicable federal or state securities laws. Shares
subject to Restricted Stock Units shall not be issued to the Participant until
such time as all conditions and/or restrictions applicable to such Restricted
Stock Units have been satisfied. Except as otherwise provided in this Article
8x, Shares covered by each Restricted Stock Unit grant made under the Plan shall
be issued and freely transferable by the Participant after the last day of the
applicable Period of Restriction.

 

8x.5. VOTING RIGHTS. During the Period of Restriction and until such time, if
any, as the Shares subject to Restricted Stock Units have been issued to the
Participant, Participants who have been granted Restricted Stock Units hereunder
may not exercise voting rights with respect to those Shares.

 

8x.6. DIVIDENDS AND OTHER DISTRIBUTIONS. During the Period of Restriction and
until such time, if any, as the Shares subject to Restricted Stock Units have
been issued to the Participant, Participants who have been granted Restricted
Stock Units hereunder may be credited with amounts equivalent to regular cash
dividends paid with respect to the Shares underlying the Restricted Stock Units.
Such amounts equivalent to dividends may be paid currently, accrued as
contingent cash obligations, or converted into additional Restricted Stock
Units, upon such terms as the Committee establishes. The Committee may apply any
restrictions to the amounts equivalent to dividends that the Committee deems
appropriate. Without limiting the generality of the preceding sentence, if the
grant or vesting of Restricted Stock Units granted to a Covered Employee is
designed to comply with the requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate to the payment of
amounts equivalent to dividends declared with respect to the Shares underlying
such Restricted Stock Units, such that the amounts equivalent to dividends
and/or the Restricted Stock Units maintain eligibility for the Performance-Based
Exception. In the event that any dividend equivalent constitutes a derivative
security or an equity security pursuant to Rule 16(a) under the Exchange Act,
such dividend equivalent shall be subject to a vesting period equal to the
remaining vesting period of the Restricted Stock Unit with respect to which the
dividend equivalent is paid.

 

14



--------------------------------------------------------------------------------

8x.7. TERMINATION OF EMPLOYMENT. Upon a Participant’s death, Disability, or
Retirement, all Restricted Stock Units shall vest immediately subject to any
limitations under Code Section 162(m) and any contrary provisions set forth in
the Restricted Stock Unit Award Agreement. Each Restricted Stock Unit Award
Agreement shall set forth the extent to which the Participant shall have the
right to retain unvested Restricted Stock Units following termination of the
Participant’s employment with the Company in all other circumstances. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Restricted Stock Unit Award Agreement entered into with each
Participant, need not be uniform among all Restricted Stock Units issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of employment; provided, however, that, except in the cases of
terminations connected with a Change in Control and terminations by reason of
death or Disability, the vesting of Restricted Stock Units which qualify for the
Performance-Based Exception and which are held by Covered Employees shall occur
at the time they otherwise would have, but for the employment termination.

 

ARTICLE 8A. PERFORMANCE SHARES

 

8A.1. PERFORMANCE SHARE AWARDS. Subject to the terms and conditions of the Plan,
the Committee may award any Employee the right to receive a specified number of
Shares at a future time or times if a specified performance goal is attained and
any other terms and conditions specified by the Committee are satisfied
(“Performance Shares”). The Committee may but need not provide that some but not
all of the Performance Shares will be earned if the performance goal is
partially attained.

 

8A.2. PERFORMANCE GOALS AND RELATED MATTERS. The specified performance goal
applicable to an award of Performance Shares may but need not consist, without
limitation, of any one or more of the following: completion of a specified
period of employment with the Company, achievement of financial or operational
goals, and/or the occurrence of a specified circumstance or event. Any provision
of the Plan to the contrary notwithstanding, Performance Shares that are
intended to qualify for the Performance-Based Exception shall (a) “be paid
solely on account of the attainment of one or more preestablished, objective
performance goals” (within the meaning of Treasury Regulation 1.162-27(e)(2))
over a period of more than one year, which performance goals shall be based upon
one or more of the performance measures set forth in Article 9, (b) otherwise be
granted and administered in accordance with the applicable requirements of Code
Section 162(m)(4)(C) and the Treasury Regulations thereunder, and (c) be subject
to such other terms and conditions as the Committee may impose. The performance
goal applicable to awards of Performance Shares, and the other terms and
conditions of such awards, need not be the same for each award or each
Participant.

 

8A.3. FORM AND TIME OF SETTLEMENT. Performance Shares may be settled in the form
of Shares or cash equal to the Fair Market Value of the Shares that would
otherwise be delivered or a combination of both Shares and such cash, as the
Committee may provide. Shares (or their cash equivalent) that are earned
pursuant to a Performance Share Award may be delivered when the Shares are
earned or at such other time or times as the Committee may provide, and may
accrue amounts equivalent to dividends (which may but need not be deemed
reinvested in Shares and settled in the form of Shares or cash, as the Committee
may provide) prior to being delivered.

 

15



--------------------------------------------------------------------------------

8A.4. ACCELERATION. The Committee may but need not provide that, if the
Participant’s death or Disability, a Change in Control, or another circumstance
or event specified by the Committee occurs before the performance goal
applicable to an award of Performance Shares is attained, and irrespective of
whether the performance goal is thereafter attained, the Performance Shares will
be earned in whole or in part (as the Committee may specify); provided that,
with respect to Performance Shares that are intended to qualify for the
Performance-Based Exception, the foregoing provisions of this Section 8A.4.
shall apply only if and to the extent that they will not prevent such
Performance Shares from qualifying for the Performance-Based Exception if the
performance goal applicable to such Performance Shares is attained and the
Participant’s death or Disability, a Change in Control, or any such other
circumstance or event specified by the Committee does not occur.

 

8A.5. TERMINATION OF EMPLOYMENT. The Committee may but need not provide for a
Participant’s Performance Shares to be forfeited in whole or in part if such
Participant’s employment by the Company terminates for any reason before Shares
(or cash) are delivered in full settlement of such Performance Shares.

 

8A.6. NON-TRANSFERABILITY. Except as otherwise provided in a Participant’s
Performance Share Agreement, Performance Shares may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.

 

8A.7. PERFORMANCE SHARE AGREEMENT. The terms and conditions of each award of
Performance Shares shall be set forth in a written agreement signed by an
officer of the Corporation authorized to do so.

 

ARTICLE 8B. PERFORMANCE UNITS

 

8B.1. PERFORMANCE UNIT AWARDS. Subject to the terms and conditions of the Plan,
the Committee may award any Employee the right to receive a specified amount of
money at a future time or times if a specified performance goal is attained and
any other terms and conditions specified by the Committee are satisfied
(“Performance Unit”). The Committee may but need not provide that some but not
all of the specified amount of money will be earned if the performance goal is
partially attained.

 

8B.2. PERFORMANCE GOALS. The specified performance goal applicable to an award
of Performance Units may but need not consist, without limitation, of any one or
more of the following: completion of a specified period of employment with the
Company, achievement of financial or operational goals, and/or the occurrence of
a specified circumstance or event. Any provision of the Plan to the contrary
notwithstanding, Performance Units that are intended to qualify for the
Performance-Based Exception shall (a) “be paid solely on account of the
attainment of one or more preestablished, objective performance goals” (within
the meaning of Treasury Regulation 1.162-27(e)(2)) over a period of more than
one year, which performance

 

16



--------------------------------------------------------------------------------

goals shall be based upon one or more of the performance measures set forth in
Article 9, (b) otherwise be granted and administered in accordance with the
applicable requirements of Code Section 162(m)(4)(C) and the Treasury
Regulations thereunder, and (c) be subject to such other terms and conditions as
the Committee may impose. The performance goal applicable to awards of
Performance Units, and the other terms and conditions of such awards, need not
be the same for each award or each Participant.

 

8B.3. FORM AND TIME OF SETTLEMENT. Performance Units may be settled in the form
of cash or Shares of equivalent Fair Market Value on the date on which cash
would otherwise be paid or a combination of both cash and such Shares, as the
Committee may provide. Cash (or the Share equivalent) that is earned pursuant to
a Performance Unit Award may be paid when it is earned or at such other time or
times as the Committee may provide, and may accrue amounts equivalent to
interest or dividends (which may but need not be deemed reinvested in Shares and
settled in the form of Shares or cash, as the Committee may provide) or another
investment return specified by the Committee prior to being paid.

 

8B.4. ACCELERATION. The Committee may but need not provide that, if the
Participant’s death or Disability, a Change in Control, or another circumstance
or event specified by the Committee occurs before the performance goal
applicable to an award of Performance Units is attained, and irrespective of
whether the performance goal is thereafter attained, the Performance Units will
be earned in whole or in part (as the Committee may specify); provided that,
with respect to Performance Units that are intended to qualify for the
Performance-Based Exception, the foregoing provisions of this Section 8B.4.
shall apply only if and to the extent that they will not prevent such
Performance Units from qualifying for the Performance-Based Exception if the
performance goal applicable to such Performance Units is attained and the
Participant’s death or Disability, a Change in Control, or any such other
circumstance or event specified by the Committee does not occur.

 

8B.5. TERMINATION OF EMPLOYMENT. The Committee may but need not provide for a
Participant’s Performance Units to be forfeited in whole or in part if such
Participant’s employment by the Company terminates for any reason before cash
(or Shares) are delivered in full settlement of such Performance Units.

 

8B.6. NON-TRANSFERABILITY. Except as otherwise provided in a Participant’s
Performance Unit Agreement, Performance Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.

 

8B.7. PERFORMANCE UNIT AGREEMENT. The terms and conditions of each award of
Performance Units shall be set forth in a written agreement signed by an officer
of the Corporation authorized to do so.

 

ARTICLE 9. PERFORMANCE MEASURES

 

Unless and until the Committee proposes for stockholder vote and stockholders
approve a change in the general performance measures set forth in this Article
9, the attainment of which may determine the degree of payout and/or vesting
with respect to Awards to Covered Employees which are designed to qualify for
the Performance-Based Exception, the performance measure(s) to be used for
purposes of such grants shall be chosen from among the following alternatives:

 

(a) Net Income;

 

17



--------------------------------------------------------------------------------

(b) Return on Equity;

 

(c) Earnings per Share;

 

(d) Return on Assets;

 

(e) Total Shareholder Return; and

 

(f) Return on Investment.

 

Subject to the terms of the Plan, each of these measures shall be defined by the
Committee on a consolidated, Corporation, subsidiary or business unit basis, may
but need not be in comparison with peer group performance, and may include or
exclude discontinued operations, unusual items, non-recurring items, and
extraordinary items, as determined by the Company’s auditors, and the effects of
changes in accounting standards. The Committee shall have the discretion to
adjust the determinations of the degree of attainment of the preestablished
performance objectives; provided, however, that Awards which are designed to
qualify for the Performance-Based Exception, and which are held by Covered
Employees, may not be adjusted upward (the Committee shall retain the discretion
to adjust such Awards downward). In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
performance measures without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards which shall not qualify for the
Performance-Based Exception, the Committee may make such grants without
satisfying the requirements of Code Section 162(m)(4)(C).

 

ARTICLE 10. BENEFICIARY DESIGNATION

 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.

 

18



--------------------------------------------------------------------------------

ARTICLE 11. DEFERRALS

 

The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR, the lapse
or waiver of restrictions with respect to Restricted Stock or Restricted Stock
Units, or the satisfaction of any requirements or objectives with respect to
Performance Units/Shares. If any such deferral election is required or
permitted, the Committee shall, in its sole discretion, establish rules and
procedures for such payment deferrals.

 

ARTICLE 12. RIGHTS OF EMPLOYEES

 

12.1. EMPLOYMENT. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.

 

12.2. PARTICIPATION. No Employee shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.

 

ARTICLE 13. CHANGE IN CONTROL

 

13.1. TREATMENT OF OUTSTANDING AWARDS. Upon the occurrence of a Change in
Control, unless otherwise specifically prohibited under applicable laws, or by
the rules and regulations of any governing governmental agencies or national
securities exchanges:

 

  (a) Any and all Options and SARs granted hereunder shall become immediately
exercisable, and shall remain exercisable throughout their entire term; and

 

  (b) Any restriction periods and restrictions imposed on Shares of Restricted
Stock or Restricted Stock Units shall lapse; provided, however, that the degree
of vesting associated with Restricted Stock or Restricted Stock Units which have
been conditioned upon the achievement of performance conditions pursuant to
Section 8.4 or 8x.4 herein shall be determined in the manner set forth in
Section 8.7 or 8x.7 herein.

 

The effect, if any, of a Change in Control on outstanding awards of Performance
Shares and Performance Units shall be determined in accordance with Sections
8A.4 and 8.B.4, respectively.

 

13.2. TERMINATION, AMENDMENT, AND MODIFICATIONS OF CHANGE-IN-CONTROL PROVISIONS.
Notwithstanding any other provision of this Plan or any Award Agreement
provision, the provisions of this Article 13 may not be terminated, amended, or
modified on or after the date of a Change in Control to affect adversely any
Award theretofore granted under the Plan without the prior written consent of
the Participant with respect to said Participant’s outstanding Awards.

 

19



--------------------------------------------------------------------------------

ARTICLE 14. AMENDMENT, MODIFICATION, AND TERMINATION

 

14.1. AMENDMENT, MODIFICATION, AND TERMINATION. Subject to Section 13.2 herein,
the Board may at any time and from time to time, alter, amend, suspend or
terminate the Plan in whole or in part; provided, however, that no amendment
which requires stockholder approval in order for the Plan to continue to comply
with Rule 16b-3 under the Exchange Act, including any successor to such Rule,
shall be effective unless such amendment shall be approved by the requisite vote
of stockholders of the Company entitled to vote thereon. The Committee shall not
have the authority to cancel outstanding Awards and issue substitute Awards in
replacement thereof.

 

14.2. ADJUSTMENT OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR
NONRECURRING EVENTS. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.3 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan; provided, however, that Awards
which are designed to qualify for the Performance-Based Exception, and which are
held by Covered Employees, may only be adjusted to the extent permissible under
Code Section 162(m).

 

14.3. AWARDS PREVIOUSLY GRANTED. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.

 

14.4. COMPLIANCE WITH CODE SECTION 162(m). At all times when Code Section 162(m)
is applicable, all Awards granted under this Plan shall comply with the
requirements of Code Section 162(m); provided, however, that in the event the
Committee determines that such compliance is not desired with respect to any
Award or Awards available for grant under the Plan, then compliance with Code
Section 162(m) will not be required. In addition, in the event that changes are
made to Code Section 162(m) to permit greater flexibility with respect to any
Award or Awards available under the Plan, the Committee may, subject to this
Article 14, make any adjustments it deems appropriate.

 

ARTICLE 15. WITHHOLDING

 

15.1. TAX WITHHOLDING. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.

 

15.2. SHARE WITHHOLDING. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock or
Restricted Stock Units, upon payments relating to Performance Shares and
Performance Units or upon any other taxable event arising as a result of Awards
granted hereunder, Participants may elect to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined up to the minimum
statutory federal and

 

20



--------------------------------------------------------------------------------

state tax, including payroll taxes, required to be withheld on the transaction.
All such elections shall be made in writing, signed by Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.

 

ARTICLE 16. INDEMNIFICATION

 

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Corporation against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Corporation’s approval, or paid by him or her in
satisfaction of any judgement in any such action, suit, or proceeding against
him or her, provided he or she shall give the Corporation an opportunity, at its
own expense, to handle and defend the same before he or she undertakes to handle
and defend it on his or her own behalf. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled under the Corporation’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Corporation may
have to indemnify them or hold them harmless.

 

ARTICLE 17. SUCCESSORS

 

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase, of
all or substantially all of the business and/or assets of the Company, or a
merger, consolidation, or otherwise.

 

ARTICLE 18. LEGAL CONSTRUCTION

 

18.1. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

18.2. SEVERABILITY. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

18.3. REQUIREMENTS OF LAW. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

18.4. SECURITIES LAW COMPLIANCE. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule 16b-3 or
its successors under the Exchange Act. To the extent any provision of the Plan
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Committee.

 

21



--------------------------------------------------------------------------------

18.5. GOVERNING LAW. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, and the validity, interpretation and construction
thereof, and the rights of all persons having or claiming to have any rights
thereunder, shall be determined exclusively in accordance with and governed by
the laws of the state of Delaware, without giving effect to the conflicts of
laws principles of that state. Without limiting the generality of the foregoing,
the period within which any action arising under or in connection with the Plan
must be commenced, shall be governed by the laws of the State of Delaware,
without giving effect to the principles of conflicts of laws thereof,
irrespective of the place where the act or omission complained of took place and
of the residence of any party to such action and irrespective of the place where
the action may be brought.

 

18.6 PLAN NON-EXCLUSIVE. Nothing in this Plan is intended to be a substitute
for, or shall preclude or limit the establishment or continuation of, any other
plan, practice or arrangement for the payment of compensation or awards to
officers, directors or employees of the Company, or to any class or group of
such persons (including without limitation Employees), which the Company or any
Subsidiary now has or may hereafter lawfully put into effect, including, without
limitation, any incentive compensation, stock incentive, stock option, stock
purchase, retirement, pension or group insurance plan.

 

22